The exceptions raise the question whether on appeal under Pub. Laws R.I. cap. 475, April 16, 1875, it is necessary for the appellant to file in the appellate court a copy of the judgment appealed from in addition to his reasons of appeal and the original papers. We think not when the reasons of appeal state the judgment. In such case the fact that the appeal has been taken and the appeal bond filed, and that the original papers, with the judgment duly minuted thereon, have been sent up, isprima facie evidence of the judgment stated, and will authorize the appellate court to proceed with the appeal, unless it is shown that the judgment was not rendered.
Exceptions sustained.